                                                                                       Entered on Docket
                                                                                       May 19, 2021
                                                                                       EDWARD J. EMMONS, CLERK
                                                                                       U.S. BANKRUPTCY COURT
                                                                                       NORTHERN DISTRICT OF CALIFORNIA


                                        1 LARS T. FULLER (No. 141270)
                                          SAM TAHERIAN (No. 170953)
                                        2 JOYCE K. LAU (No. 267839)                          Not Signed: May 19, 2021
                                          THE FULLER LAW FIRM, PC                           ________________________________________
                                        3 60 No. Keeble Ave.                                Stephen L. Johnson
                                          San Jose, CA 95126                                U.S. Bankruptcy Judge
                                        4 Telephone: (408)295-5595
                                                                                  This motion is premature. Neither the 341 meeting nor a status
                                          Facsimile: (408) 295-9852               conference with Subchapter V trustee has occurred. Debtor needs
                                        5                                         to file a noticed motion served on all parties, with applicable legal
                                        6 Attorneys for Debtor
                                                                                  authority, to extend the time for a Subchapter V status conference
                                                                                  and to file plan, both of which expired. Per judge's procedures,
                                                                                  Debtor may request the Plan Review Conference to be held at the
                                        7                                         same time as the status conference in the motion.

                                        8

                                        9

                                       10
                                                                     UNITED STATES BANKRUPTCY COURT
                                       11
                                                                     NORTHERN DISTRICT OF CALIFORNIA
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125




                                                                                 SAN JOSE DIVISION
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                       14
                                            In re                                               CASE NO.: 20-50469-SLJ
                                       15

                                       16 MORDECHAI KOKA                                        ORDER SETTING PLAN REVIEW
                                                                                                CONFERENCE
                                       17                  Debtor

                                       18                                                       CHAPTER 11
                                                                                                (Subchapter V)
                                       19

                                       20                                                       Date:
                                                                                                Time:
                                       21                                                       Ctrm.:     Telephonic or Video Only***

                                       22

                                       23           On the ex-parte application of Debtor for setting a plan review conference, good cause
                                       24 appearing,

                                       25
                                                    IT IS ORDERED THAT a plan review conference shall be held on _______ ___, 2021 at
                                       26
                                            __:___.
                                       27
                                                                                 ***END OF ORDER***
                                       28

                                   Case: 20-50469         Doc# 142     Filed: 05/19/21     Entered: 05/19/21 15:09:29            Page 1 of 2
                                        1                                 Court Service List

                                        2                                All electronic service.
                                        3

                                        4

                                        5

                                        6

                                        7

                                        8

                                        9

                                       10

                                       11
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                   Case: 20-50469   Doc# 142   Filed: 05/19/21   Entered: 05/19/21 15:09:29   Page 2 of 2
